Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-26-2008

USA v. Smith
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1144




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Smith" (2008). 2008 Decisions. Paper 1524.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1524


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                     NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT

                              Case No: 07-1144

                       UNITED STATES OF AMERICA

                                        v.

                              CHARLES SMITH,

                                       Appellant


                On Appeal from the United States District Court
                     for the Middle District of Pennsylvania
                              Crim. No. 05-CR-432
               District Judge: The Honorable Thomas I. Vanaskie


               Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                              February 14, 2007

               Before: SLOVITER, and SMITH, Circuit Judges,
                         DIAMOND, District Judge*

                          (Filed: February 26, 2008 )




      *
       The Honorable Gustave Diamond, Senior District Judge for the United
States District Court for the Western District of Pennsylvania, sitting by
designation.

                                       1
                                     OPINION


SMITH, Circuit Judge.

      On November 1, 2005, a grand jury returned a ten count indictment against

Charles Smith. On June 24, 2006, Smith executed a plea agreement in which he

agreed to plead guilty to count seven of the indictment and the government agreed

to dismiss the other nine counts of the indictment. Count seven charged Smith

with violating 18 U.S.C. § 2423(b) by traveling in interstate commerce with the

intent to engage in illegal sexual conduct. Smith also executed a Statement of

Defendant, which recited his understanding of the charge to which he was going to

plead guilty and the consequences attendant to that plea. On July 21, 2007, Smith

pleaded guilty to count seven and the District Court for the Middle District of

Pennsylvania found that Smith’s guilty plea was made knowingly and voluntarily.

The District Court sentenced Smith on January 5, 2007 to 120 months of

imprisonment. This timely appeal followed.1

      Smith contends that his conviction should be vacated because his plea of



      1
       The District Court exercised jurisdiction pursuant to 18 U.S.C. § 3231. We
exercise jurisdiction under 28 U.S.C. § 1291.

                                         2
guilty was not made knowingly and voluntarily. Although Smith asserts in his

appellate brief that he moved to withdraw his guilty plea, no such motion appears

on the docket. Accordingly, in the absence of an objection before the District

Court, “we review the adequacy of the plea colloquy for plain error.” United

States v. Lessner, 498 F.3d 185 (3d Cir. 2007).

       Smith asserts that his plea was neither knowing nor voluntary. He asserts

that he was confused, pointing out that he only “generally” agreed with the

prosecution’s recitation of the evidence in the case, and that he denied any

improper touching. Smith also contends that his plea was involuntary as a result

of, inter alia, the pressures imposed by his family and his financial limitations.

After a careful review of the record in this case, we conclude that the able District

Judge complied with the requirements of Federal Rule of Criminal Procedure

11(b) and obtained sufficient information from Smith to determine that he was

knowingly and voluntarily pleading guilty to the offense charged. Although Smith

may have denied engaging in any improper touching, he did admit that he traveled

in interstate commerce with a teenager with the intention of engaging in sexual

activity. This was sufficient to demonstrate his understanding of the law in light

of the facts, and to establish a factual basis for his plea. Accordingly, we find no

error, plain or otherwise, which would render Smith’s guilty plea infirm.

                                          3
We will affirm the judgment of the District Court.